NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3126
CARLOS A. RA|V|OS,
Petitioner,
v.
\VlERiT SYSTEMS PROTECT1ON BOARD,
Respondent,
and
DEPART|V|ENT OF HO|V|EL/-\ND SECUR|TY,
intervenor
Petition for review of the Merit Systems Protection Board in
DA0752080539-|-1.
ON N|OT|ON
Before PROST, Circuit Judge.
0 R D E R
The Merit Systems Protection Board moves for a 14-day extension of time, until
August 26, 2009, to tile its brief.
Upon consideration thereof,
|T 18 ORDERED THAT:
The motion is granted. Car|os A. Ramos shou|d calculate the due date for his
reply brief from the date of filing of the Board’s brief

l-\UG 1 4 2000
FOR THE COU RT
j/sf Jan Horba|y
Date Jan Horbaly
ccc Car!os A_ Ramos
Stacey K. Grigsby, Esq.
Jeffrey A. Gauger, Esq.
317
2009~3126
C|erk
FII.E
u.s. count APpEA
THE FEo?i§AL ciRci1SiTF°R
AUG 1 4 2009
mm HuRBALY
cLERK